UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 22, 2010 ESB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 0-19345 25-1659846 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600 Lawrence Avenue, Ellwood City, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (724) 758-5584 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]
